Citation Nr: 1614397	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  09-47 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for neurological impairment of the right lower extremity, claimed as numbness of the right great toe.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This matter was previously before the Board in August 2014, when it was remanded for further development.

The issues of service connection for a back disability and neurological impairment of the right lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current tinnitus was incurred during active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases listed in 38 C.F.R. § 3.309(a) will be service connected on a presumptive basis if they manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, if those same diseases are noted during service, continuity of symptomatology can show chronicity and subsequent manifestations of the same disease is presumed to be service connected.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Tinnitus is an organic disease of the nervous system and thus falls within 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258 (2015).  

When there is an approximate balance of positive and negative evidence regarding any material issue, reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

VA received the Veteran's claim of entitlement to service connection for tinnitus in October 2008 approximately one month after separation from active duty.  He has indicated that he had tinnitus symptoms during active service and continuously since they began.  He is competent to identify tinnitus, as this condition is observable by his own senses.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).

September 2008, November 2009, and October 2014 VA examiners noted the Veteran's reports of tinnitus in service; however, all three examiners provided negative nexus opinions regarding his service connection claim.  The Board finds the probative value of these opinions is diminished by the examiner's failure to discuss the Veteran's competent reports of symptomatology in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding an examination inadequate when the examiner did not comment on the Veteran's report of an in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).
Although the Veteran's ability to precisely note the onset date of tinnitus has somewhat diminished during the pendency of this appeal, the evidence does not show that his reports of onset in service and symptoms present continuously since service are not credible.  His reports outweigh the evidence against the claim, are sufficient to establish his claim under 38 C.F.R. §§ 3.303 (b), and entitlement to service connection for the disability is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

After this matter was certified to the Board, the Veteran submitted new evidence that indicates the claimed back disability may be associated with his service-connected right knee disability, more specifically, a March 2004 medical research paper that indicates limping results in biomechanical changes that can cause additional disability of the lumbar spine.  VA has not provided an opinion addressing secondary service connection.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  VA's duty to assist includes, among other things, "providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim."  38 U.S.C. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

The issue of service connection for neurological impairment of the right lower extremity is inextricably intertwined with the issue of service connection for a back disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined); see also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, n.1.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new examination to determine whether he has a current back disability and/or neurological impairment of the right lower extremity that is at least as likely as not (a 50 percent or greater probability) the result of disease or injury in service; or proximately due to, or aggravated by, his right knee disability.  The examiner must specifically address causation and aggravation with regard to secondary service connection for both of the claimed disabilities.

The examiner is advised aggravation means the service-connected disability caused an increase in the severity of an existing nonservice-connected disability beyond the natural progression of the disease.  If aggravation is found, the examiner must attempt to establish the baseline level of severity of the back disability and/or neurological impairment of the right lower extremity prior to aggravation by the service-connected disability.

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examination report must include a complete rationale for all opinions provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.  Any missing evidence that would enable the examiner to provide the opinion should also be identified.

2.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and return the matter to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


